        Case 2:20-cr-00005-DLC Document 35 Filed 05/07/21 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                            BUTTE DIVISION

UNITED STATES OF AMERICA,                         CR 20–05–BU–DLC

                     Plaintiff,

vs.                                                      ORDER

JOSHUA JAMES CHAPPA,

                     Defendant.

      Before the Court is the government’s Unopposed Motion for Witnesses to

Testify by Video at Sentencing. (Doc. 33.) Specifically, the government asks the

Court grant two out-of-state witnesses, Maelyn Aschoff and Robert Hayes Parton,

permission to appear remotely at the May 13, 2021 sentencing hearing.

      Accordingly, IT IS ORDERED that the motion (Doc. 33) is GRANTED.

Witnesses Aschoff and Parton may appear via Zoom at the hearing next week. The

Clerk of Court will notify government counsel via e-mail of the meeting ID and

password within 24 hours of the hearing.

      DATED this 7th day of May, 2021.




                                           1
